Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.         The amendment filed September 2, 2022, is acknowledged and has been entered.  Claim 3 has been amended.  

2.         The election filed September 2, 2022, is acknowledged and has been entered.
Applicant has elected species of head and neck cancer cells, HER1/EGFR tumor antigen and an anti-CD25 immunomodulator lacking a functional Fc region. 

3.         Claims 1-7, 11-14, 16-17, 19, 21, 23, 25-26 ad 28-32 are pending in the application. 

4.         Claims 13-14, 21 and 29-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species of invention, there being no allowable generic or linking claim.  

5.         Claims 1-7, 11-12, 16-17, 19, 23, 25-26, 28, and 31-32 are under examination.  


Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7.	Claims 1-7, 11-12, 16-17, 19, 23, 25-26, 28, and 31-32 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi et al (WO 2017/027247 A1, IDS).
With respect to claims 1-3,  11-12, 16-17 and 19, Kobayashi et al teach administering anti-CD25-IR700 without a functional Fc for the depletion (killing) of CD4+CD25+Foxp3+ Tregs in combination with cetuximab-IR700 (targets HER1/EGFR in head and neck cancers, see page 1), prior to irradiating the subject or cancer cells in the subject at a wavelength of 660-740 nm and a dose of at least 4 J/cm2  for treating cancers such as head and neck cancers (see entire document e.g., pages 1, 3, 35-37, 49 and 61 and claims, see also US patent 8,524,239 and US 2014/0120199 that are incorporated by reference).  With respect to claim 4, the wavelength can be 680 nm (see page 38). With respect to claims 5 and 32, the cancer cells can be circulating tumor cells in the blood wherein irradiating uses a NIR LED device worn on the body at a wavelength of 660-740 nm and a dose of at least 20 J/cm2  (see pages 3, 22, 37 and 56-57).
With respect to claim 6, when patients are selected for treatment in the prior art for treatment with anti-CD25-IR700 in combination with cetuximab-IR700, subjects with a head and neck cancer that expresses HER1 would necessarily be among those selected as that is the target of cetuximab.
With respect to claim 7, the treatment increases the survival time of the subject relative to absence of the treatment (see page 35).
With respect to claims 23 and 25, the subject uses a device to irradiate the cells for a week for an hour a day (see page 59). With respect to claim 26, the subject is administered multiple doses of the immunomodulator (see page 22).
With respect to claim 28, the cells are detected with fluorescence lifetime imaging about 0 to 48 hours after irradiation (see page 37). 
With respect to claim 31, the prior art teaches methods as disclosed above that are manipulatively and materially indistinguishable from the instantly claimed method. The Office does not have the facilities or resources for determining if such methods produce memory T cells, as in accordance with claim 31; so, in the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed process is different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989). Therefore, absent a showing of any difference, the methods disclosed by the prior art are deemed to anticipate the claimed invention.


Conclusion
8.	No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
November 17, 2022